Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .DETAILED ACTIONClaims StatusClaims 1-18 are pending and have been rejected.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-18 objected to because they appear to be literal translation into English from a foreign document.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	
 	Claim 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	Claims 1 – 10 describe an information processing program.  Further, Applicant's specification (Paragraph 0042 describe an information processing program being executed by a server apparatus. Paragraphs 0050-0052 describe the server apparatus containing an information storage unit which is configured to manage information), fails to explicitly define the scope of an information processing program that should be included or stored in a computer storage medium.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
 
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer storage medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

 	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	The “screen information” claims are not a process, machine, manufacture, or composition of matter. The claim lacks the necessary physical articles / objects / elements / components / structure / hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
 	For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.” 
 	Examiner suggests coupling the screen information with sufficient structure such as a processor, memory, etc.
 					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “…user interface is configured to…”, “…information processing program is further configured to…”, “…electronic mail processing unit configured to…”, “acquisition unit is configured to…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “…user interface”, “…information processing program”, “…electronic mail processing unit”, “…acquisition unit” coupled with functional language “display…”, “execute…”, “process…”, and “acquire…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3, 8, 9, 10, 11, 13, 14, 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Dependent claims 12-14 have been included to invoke 112(f) interpretation since they depend on independent claim 11.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the written description clearly links or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function (Figure 2).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, 12 & 14-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by McCann et al. (U.S. Publication 2009/0210800), hereinafter “McCann”.
 	As to claim 1, McCann discloses an information processing program, which is configured to execute:  	electronic mail processing of processing electronic mails in which messages are exchanged by designating a specific party for each message (McCann, see [0021], email exchange between users include text-based messages, image or graphics documents, textual attachments, or audio messages. The messages are sent by one user to another or multiple others);  	chat information acquisition processing of continuously acquiring pieces of chat information in which a specific party is designated and messages are continuously exchanged (McCann, see [0021], [0032] and fig. 3, a message conversation title, can provide some information to the user. Messages are listed with originators, time, and a portion of the content for each message, wherein messages are constantly exchanged between users);  	chat information combining processing of combining, when the acquired pieces of chat information satisfy a predetermined combining condition, the acquired pieces of chat information with a chat information set which is an aggregate of pieces of already-acquired chat information which satisfy the predetermined combining condition (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)); and 	display processing of processing the chat information set relating to the chat information combining processing so that the chat information set is displayable in the same user interface as a user interface of the electronic mails relating to the electronic mail processing (McCann, see [0030] and fig. 3, email user interfaces present messages as part of a conversation. See [0064], the conversation is displayed with the message parts containing unique content from the body),  	wherein the display processing includes enabling the electronic mails and the chat information set to be displayed in the user interface alongside each other in chronological order (McCann, see [0064], the conversation is displayed with the message parts containing unique content from the body of their corresponding messages being presented in a scrollable page according to a chronological order).  

 	As to claim 3, McCann discloses everything disclosed in claim 1, wherein the user interface is configured to display in time series a history relating to a specific information communication party, and wherein the specific information communication party is selectable (McCann, see [0036-0037] and fig. 5, trade show in New York shows the time history in a communication within multiple users. If the user selects a particular conversation, the user interface begin displaying the conversation with the most recent message or the message that initiated the conversation on top). 	As to claim 4, McCann discloses everything disclosed in claim 1, wherein the chat information set is formed from at least one piece of the chat information based on the 59combining condition that, at a date and time at which each piece of the chat information is transmitted or received (McCann, see [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message), at least one of the electronic mail, the social information, or the telephone communication information has not been acquired during dates and times of transmission of each of a plurality of consecutive pieces of the chat information (McCann, see fig. 3,  transmitted messages contain time of when its received).   	As to claim 11, McCann discloses an information processing system, comprising:  	an electronic mail processing unit configured to process electronic mails in which messages are exchanged by designating a specific party for each message (McCann, see [0021], email exchange between users include text-based messages, image or graphics documents, textual attachments, or audio messages. The messages are sent by one user to another or multiple others);  	a chat information acquisition unit configured to continuously acquire pieces of chat information in which a specific party is designated and messages are continuously exchanged (McCann, see [0021], [0032] and fig. 3, a message conversation title, can provide some information to the user. Messages are listed with originators, time, and a portion of the content for each message, wherein messages are constantly exchanged between users);  	a chat information combining unit configured to combine, 62when the acquired pieces of chat information satisfy a predetermined combining condition, the acquired pieces of chat information with a chat information set which is an aggregate of pieces of already-acquired chat information satisfying the predetermined combining condition (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)); and  	a display processing unit configured to process the chat information set relating to the chat information combining processing so that the chat information set is displayable in the same user interface as a user interface of the electronic mails relating to the electronic mail processing (McCann, see [0030] and fig. 3, email user interfaces present messages as part of a conversation. See [0064], the conversation is displayed with the message parts containing unique content from the body),  	wherein the display processing includes enabling the electronic mails and the chat information set to be displayed in the user interface alongside each other in chronological order (McCann, see [0064], the conversation is displayed with the message parts containing unique content from the body of their corresponding messages being presented in a scrollable page according to a chronological order).  

 	As to claim 12, McCann discloses everything disclosed in claim 11,  wherein the chat information combining unit is configured to combine a plurality of pieces of chat information in accordance with a predetermined combining condition (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)), and wherein the chat information set is formed from at least one piece of the chat information based on the combining condition that, at a date and time at which each piece of the chat information is transmitted or received (McCann, see [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message), at least one of the electronic mail, the social information, and the telephone communication information has not been acquired during dates and 63times of transmission of each of a plurality of consecutive pieces of the chat information (McCann, see fig. 3,  transmitted messages contain time of when its received). 	As to claim 14, McCann discloses everything disclosed in claim 11, wherein the user interface is configured to display in time series a history relating to a specific information communication party, and wherein the specific information communication party is selectable (McCann, see [0036-0037] and fig. 5, trade show in New York shows the time history in a communication within multiple users. If the user selects a particular conversation, the user interface begin displaying the conversation with the most recent message or the message that initiated the conversation on top).  

 	As to claim 15, McCann discloses an information processing method, comprising:  	an electronic mail processing step of processing electronic mails in which messages are exchanged by designating a specific party for each message (McCann, see [0021], email exchange between users include text-based messages, image or graphics documents, textual attachments, or audio messages. The messages are sent by one user to another or multiple others);  	a chat information acquisition processing step of continuously acquiring pieces of chat information in which a specific party is designated and messages are continuously exchanged (McCann, see [0021], [0032] and fig. 3, a message conversation title, can provide some information to the user. Messages are listed with originators, time, and a portion of the content for each message, wherein messages are constantly exchanged between users);  	a chat information combining unit step of combining, when 64the acquired pieces of chat information satisfy a predetermined combining condition, the acquired pieces of chat information with a chat information set which is an aggregate of pieces of already-acquired chat information which satisfy the predetermined combining condition  (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)); and  	a display processing step of processing the chat information set relating to the chat information combining processing so that the chat information set is displayable in the same user interface as a user interface of the electronic mails relating to the electronic mail processing (McCann, see [0030] and fig. 3, email user interfaces present messages as part of a conversation. See [0064], the conversation is displayed with the message parts containing unique content from the body),  	wherein the display processing step includes enabling the electronic mails and the chat information set to be displayed in the user interface alongside each other in chronological order (McCann, see [0064], the conversation is displayed with the message parts containing unique content from the body of their corresponding messages being presented in a scrollable page according to a chronological order).  

 	As to claim 16, McCann discloses everything disclosed in claim 15, the information processing method, wherein the chat information combining processing step includes combining a plurality of pieces of chat information in accordance with a predetermined combining condition (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)), and  	wherein the chat information set is formed from at least one piece of the chat information based on the combining condition that, at a date and time at which each piece of the chat information is transmitted or received (McCann, see [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message), at least one of the electronic mail, the social information, and the telephone communication information has not been acquired during dates and times of transmission of the plurality of pieces of consecutive 65chat information (McCann, see fig. 3,  transmitted messages contain time of when its received).  

 	As to claim 17, McCann discloses everything disclosed in claim 15, wherein the user interface is configured to display in time series a history relating to a specific information communication party, and wherein the specific information communication party is selectable (McCann, see [0036-0037] and fig. 5, trade show in New York shows the time history in a communication within multiple users. If the user selects a particular conversation, the user interface begin displaying the conversation with the most recent message or the message that initiated the conversation on top).  

 	As to claim 18, McCann discloses screen information, comprising:  	chat information acquired by designating a specific party and continuously exchanging messages (McCann, see [0021], [0032] and fig. 3, a message conversation title, can provide some information to the user. Messages are listed with originators, time, and a portion of the content for each message, wherein messages are constantly exchanged between users); and  	acquired information other than the chat information, wherein the screen information is formed by executing: chat information combining processing of combining, when the acquired pieces of chat information satisfy a predetermined combining condition, the acquired chat information with a chat information set which is an aggregate of pieces of already-acquired chat information which satisfy the predetermined combining condition (McCann, see [0021], [0032] and fig. 3, messages are listed with originators, time, and a portion of the content for each message (i.e., aggregated pieces of chat information)); and 	display processing of processing the chat information set relating to the chat information combining processing so that the chat information set is displayable in the same user interface as a user interface of the other acquired 66information (McCann, see [0030] and fig. 3, email user interfaces present messages as part of a conversation. See [0064], the conversation is displayed with the message parts containing unique content from the body), and  	wherein the display processing includes enabling the electronic mails and the chat information set to be displayed in the user interface alongside each other in chronological order (McCann, see [0064], the conversation is displayed with the message parts containing unique content from the body of their corresponding messages being presented in a scrollable page according to a chronological order).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 6, 7, 8, 9, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (U.S. Publication 2009/0210800), hereinafter “McCann” in view of Jackson et al. (U.S. Patent No. 8,892,666).

 	As to claim 2, McCann discloses everything disclosed in claim 1, but is silent to wherein the information processing program is further configured to execute at least one of: social information extraction processing of extracting pieces of social information posted on the Internet; and telephone communication information processing of acquiring pieces of telephone communication information, wherein the display processing includes enabling at least one of the pieces of social information or the pieces of telephone communication information, the electronic mails, and the pieces of chat information set to be displayed in the user interface alongside each other in chronological order.   	However, Jackson discloses wherein the information processing program is further configured to execute at least one of: social information extraction processing of extracting pieces of social information posted on the Internet (Jackson, see col. 13 lines 37-51, each displayed social network object has one or more selection portions, and each displayed social network object corresponds to a respective post by a respective participant in the conversation thread (e.g., social network objects corresponding to social network posts authored by participants in the conversation)); and telephone communication information processing of acquiring pieces of telephone communication information, wherein the display processing includes enabling at least one of the pieces of social information or the pieces of telephone communication information, the electronic mails, and the pieces of chat information set to be displayed in the user interface alongside each other in chronological order (Jackson, see col. 13 lines 37-51, each displayed social network object has one or more selection portions, and each displayed social network object corresponds to a respective post by a respective participant in the conversation thread (e.g., social network objects corresponding to social network posts authored by participants in the conversation). See fig. 4, user interface shows email messages and social network posts dated in chronological order).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 5, McCann discloses everything disclosed in claim 1, but is silent to wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period, wherein the predetermined period is determined in advance so that a fixed period is continuous, and wherein the chat information set is formed by collecting the pieces of transmitted chat information for each fixed period.   	However, Jackson discloses wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours)), wherein the predetermined period is determined in advance so that a fixed period is continuous (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours). See col. 12 lines 15-22, the timestamp corresponds to the last (or most recent) display of a post authored or posted by the user identifier), and wherein the chat information set is formed by collecting the pieces of transmitted chat information for each fixed period (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 6, McCann discloses everything disclosed in claim 1, but is silent to wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period, wherein the predetermined period is determinable by a user, and wherein the chat information set is formed by collecting 60the pieces of transmitted chat information for each predetermined period determined by the user.   	However, Jackson discloses wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours)), wherein the predetermined period is determinable by a user (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours). See col. 11 lines 63-67 to col. 12 lines 1-7, displayed posts data include information regarding various posts displayed by client, wherein the number of displayed posts, and timestamp of the last display of a post are by the user identifier), and wherein the chat information set is formed by collecting 60the pieces of transmitted chat information for each predetermined period determined by the user (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 7, McCann discloses everything disclosed in claim 1, but is silent to wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period, wherein the predetermined period is determinable by an operator, and wherein the chat information set is formed by collecting the pieces of transmitted chat information for each predetermined period determined by the user.   	However, Jackson discloses wherein the combining condition is a condition that the pieces of chat information are transmitted within a predetermined period (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours)), wherein the predetermined period is determinable by an operator (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours). See col. 11 lines 63-67 to col. 12 lines 1-7, displayed posts data include information regarding various posts displayed by client, wherein the number of displayed posts, and timestamp of the last display of a post are by the user identifier. The Examiner understands interprets the operator as a user), and wherein the chat information set is formed by collecting the pieces of transmitted chat information for each predetermined period determined by the user (Jackson, see col. 12 lines 8-15, the number of displayed posts corresponds to the number of times posts authored or posted by the user identifier have been displayed at client during a predefined period (e.g., past 12 hours)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 8, McCann discloses everything disclosed in claim 1, but is silent to wherein the information processing program is further configured to execute, based on an operation by the user, separation and display processing of separating one chat information set and displaying each of a plurality of pieces of chat information combined in the separated chat information set. 	However, Jackson discloses wherein the information processing program is further configured to execute, based on an operation by the user, separation and display processing of separating one chat information set and displaying each of a plurality of pieces of chat information combined in the separated chat information set (Jackson, see col. 13 lines 1-24, in response to a user input initiating a display of the conversation thread, the client displays message content and concurrently displays one or more social network objects).     	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 9, McCann discloses everything disclosed in claim 1, but is silent to wherein the information processing program is further configured to execute, based on an operation by the user, before/after chat information display processing of displaying 61the pieces of chat information before the first chat information among the pieces of chat information included in the chat information set, or displaying the pieces of chat information after the last chat information among the pieces of chat information included in the chat information set.   	However, Jackson discloses wherein the information processing program is further configured to execute, based on an operation by the user, before/after chat information display processing of displaying 61the pieces of chat information before the first chat information among the pieces of chat information included in the chat information set, or displaying the pieces of chat information after the last chat information among the pieces of chat information included in the chat information set (Jackson, see col. 13 lines 14-24, the user input initiating the display of the conversation thread includes, displaying message content from a first set of one or more email messages in a view other than a conversation view). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 10, McCann discloses everything disclosed in claim 1, but is silent to wherein the information processing program is further configured to execute thread combining processing of combining the electronic mails and the chat information set into a single thread, and wherein the display processing includes enabling the thread to be displayed in the user interface in chronological order. 	However, Jackson discloses wherein the information processing program is further configured to execute thread combining processing of combining the electronic mails and the chat information set into a single thread (Jackson, see col. 13 lines 1-24, in response to a user input initiating a display of the conversation thread, the client displays message content and concurrently displays one or more social network objects. The user input initiating the display of the conversation thread includes user selection of a conversation (e.g., a user interface object representing the conversation) in a displayed list of conversations. Selection of the conversation in the list of conversations causes a request to be sent to a server system (e.g., integration system) for a list of messages, including message content from one or email messages in the selected conversation, in the user's email account), and wherein the display processing includes enabling the thread to be displayed in the user interface in chronological order (Jackson, see col. 13 lines 14-24, the user input initiating the display of the conversation thread includes, displaying message content from a first set of one or more email messages in a view other than a conversation view, a user selection of a user interface object that is configured to display the message content from a second set of one or more email messages in the conversation thread. The view other than a conversation view can include a sequential view where the one or more email messages are sequentially arranged based on when respective email messages are received or authored).  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

 	As to claim 13, McCann discloses everything disclosed in claim 12, but is silent to wherein the chat information acquisition unit is configured to acquire the at least one piece of chat information of a plurality of chat groups to which a specific user belongs.  	However, Jackson discloses wherein the chat information acquisition unit is configured to acquire the at least one piece of chat information of a plurality of chat groups to which a specific user belongs (Jackson, see col. 13 lines 1-24, the user input initiating the display of the conversation thread may include user selection of a conversation (e.g., a user interface object representing the conversation) in a displayed list of conversations).    	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify McCann in view of Jackson in order to further modify the method for enabling users to read and interact with the emails within a conversation from the teachings of McCann with the method of integration system for providing conversation messages and social network post by conversation message authors from the teachings of Jackson.
  	One of ordinary skill in the art would have been motivated because it would allow to reduce the need to switch between a display of email messages and a display of social network posts (Jackson – Column 12 Lines 55-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2018/0260782, which describes chat and email messaging integration.
U.S. Publication 2017/0310617, which describes social information processing. 	U.S. Publication 2012/0198017, which describes secure electronic mail system. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANIA M PENA-SANTANA/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443